Citation Nr: 0802070	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-37 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for Hepatitis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  

In that rating decision, the RO denied a claim of entitlement 
to an increased (compensable) disability rating for 
Hepatitis.  During the appeal, in an April 2005 rating 
decision the RO increased the assigned rating from zero to 40 
percent.  The increased rating claim, however, remained in 
controversy because the rating remained less than the maximum 
available benefit awardable.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to an increased 
disability rating for his Hepatitis.  The Board has reviewed 
the claims file and determined that further development is 
necessary prior to adjudicating the veteran's claim.  

During a November 2007 Video-Conference hearing before the 
undersigned, the veteran testified that the symptoms 
resulting from his service-connected Hepatitis have increased 
in severity since the last VA examination in October 2006.  
He testified that since that examination, he had lost 20 
pounds and presently weighed 165 pounds.  He also testified 
that he had a skin rash, which had become more extensive 
since the October 2006 VA examination, and which was not 
shown in that examination report.  Review of the October 2006 
VA examination report shows that at that time, the veteran 
weighed 180 pounds and had no skin rash.

The veteran further testified generally that his fatigue was 
increasing; and he had constant right upper quadrant 
discomfort, an increased viral count, and a decreasing white 
blood cell count.  He further testified that his symptoms 
also presently included constant fatigue, malaise, 
hepatomegaly, and incapacitating episodes.

The United States Court of Appeals for Veterans Claims has 
held that when a veteran-claimant alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  

As there is evidence that the condition of the Hepatitis has 
worsened since the last examination, the veteran is entitled 
to a new VA examination. Id.; Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  The RO should schedule 
the veteran for a new examination of his service-connected 
Hepatitis by an appropriate specialist.  At the November 2007 
Video-Conference hearing, the veteran requested that if an 
examination were required, that it be at the VA Medical 
Center in Wilkes-Barre, Pennsylvania.

The VA diagnostic code criteria for evaluating liver 
disorders contemplates examining certain symptomatology such 
as fatigue, malaise, weight loss, incapacitating episodes, 
etcetera, over a 12 month period.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (for Hepatitis C).  A review of the 
recent record, including the October 2006 report of the most 
recent VA examination, does not show clinical findings needed 
to adequately evaluate the veteran's service-connected 
Hepatitis C under pertinent diagnostic code criteria.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Prior to any VA examination, the RO should obtain any 
relevant treatment records not on file.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment of 
the veteran's Hepatitis; to specifically 
include any such records dated since the 
October 2006 VA examination.

2.  Thereafter, schedule the veteran for a  
VA examination by an appropriate 
specialist to determine the severity of 
the veteran's Hepatitis.  Unless it is not 
possible to do so, the RO should schedule 
the veteran for that examination at the VA 
Medical Center in Wilkes-Barre, 
Pennsylvania.

The examiner is to provide a detailed 
review of the veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the service-connected Hepatitis.  
The examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  The RO should make the claims 
file available to the examiner, who should 
review the entire claims folder in 
conjunction with the examination.  The 
examiner should indicate this fact in the 
examination report.  The examiner should 
provide a complete rationale for any 
opinion offered in the examination report 
as to the nature and extent of severity of 
the veteran's disability.  
   
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions regarding the disability 
examined.

The examiner should provide an opinion as 
to the existence of any of the following 
conditions due to the Hepatitis: fatigue, 
malaise, anorexia, weight loss (or other 
indication of malnutrition), hepatomegaly, 
nausea, vomiting, arthralgia, and/or right 
upper quadrant pain.  If weight loss is 
found, the examiner should comment on 
whether the weight loss is minor or 
substantial.

The examiner should comment on whether 
there are incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain; and if so, the total 
duration of the episodes during the past 
12-months.

If possible, the examiner should comment 
on whether the veteran's Hepatitis more 
closely approximates one of the  following 
three sets of criteria:

i.  Daily fatigue, malaise and anorexia 
with minor weight loss and 
hepatomegaly; or incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration 
of at least four weeks, but less than 
six weeks, during the past twelve-month 
period; or

ii.  Daily fatigue, malaise and 
anorexia with substantial weight loss 
(or other indication of malnutrition) 
and hepatomegaly; or incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration 
of at least six weeks, during the past 
twelve-month period, but not occurring 
constantly; or

iii.  Near constant debilitating 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain.

The examiner should comment on the impact 
of the service-connected Hepatitis on the 
veteran's ability to work; distinguishing 
effects of the Hepatitis from effects of 
other conditions, but noting any residuals 
of debilitating effects of the Hepatitis 
on other disabilities.  

3.  After the examination, the RO must 
readjudicate the claim under review.  If 
any benefit sought is not granted, please 
issue the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

	(CONTINUED ON NEXT PAGE)





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

